Citation Nr: 0712398	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1970 to 
September 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.  

The veteran's claim has always been advanced in terms of 
PTSD, and the RO has limited its development and 
determination to that issue.  However, in an April 2007 
Appellant's Brief, the veteran's representative argues that 
service connection is warranted for depression and insomnia.  
In advancing these claims, the representative refers to a 
December 2003 VA examination report.  The representative has 
therefore effectively raised new claims of service connection 
for depression and insomnia, and these new claims are hereby 
referred to the RO for development and adjudication.  



FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a April 2003 and December 2003 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to service 
connection for PTSD.  The April 2003 letter also included a 
PTSD questionnaire concerning the veteran's inservice 
stressor incidents.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003 and December 2003, which 
was prior to the March 2004 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and a VA examination.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in December 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Based on evidence of record, which includes letters from the 
veteran while stationed in Vietnam; a November 2003 letter 
from the veteran concerning inservice stressors; a letter 
from the veteran's lieutenant while in Vietnam; evidence that 
the veteran received a Bronze Star medal for his service in 
Vietnam; a Vietnam casualty list from the United States 
National Archives and Records Administration; and a December 
2003 letter from a fellow serviceman, the RO has conceded 
that the veteran experienced a combat stressor while in 
Vietnam.  Based on a review of the evidence, the Board 
agrees.  Thus, the veteran's claimed inservice stressor(s) do 
not have to be corroborated as the Board finds that the 
veteran's lay statements are sufficient to establish the 
occurrence of the veteran's claims of inservice stressor(s).  
Therefore, the only issue is whether the veteran has a 
current diagnosis of PTSD. 

VA treatment records have been reviewed.  The records showed 
other diagnosis of acquired psychiatric disabilities, 
including dysthymia and depression.  However, the records are 
silent with respect to any diagnosis of PTSD. 

The veteran was afforded a VA examination in December  2003 
by a VA staff psychiatrist.  The claims file was reviewed.  
The diagnosis was dysthymia.  The examiner stated that the 
veteran did not currently meet the full DSM criteria for a 
diagnosis of PTSD.  

Therefore, based on the medical evidence of record, the 
veteran does not currently have a medical diagnosis of PTSD, 
which is required for service connection purposes.  38 C.F.R. 
§ 3.304(f).  The weight of the medical evidence is against a 
finding that the veteran suffers from PTSD.  VA treatment 
records do not show a diagnosis of PTSD.  Further, the staff 
psychiatrist, who conducted the December 2003 VA examination, 
reviewed the claims file and examined the veteran for the 
express purpose of ascertaining whether or not a medical 
diagnosis of PTSD was warranted.  Nevertheless, the examiner 
was not able to render a diagnosis of PTSD.  While the Board 
acknowledges the veteran's belief that he does suffer from 
PTSD, neither the veteran nor the Board are competent to 
render a medical diagnosis.  The question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, the Board finds that the 
preponderance of the competent medical evidence of record is 
against a finding that there is the required medical 
diagnosis of current PTSD.  Should a medical diagnosis of 
PTSD be rendered in the future, the veteran may always 
request that his claim be reopened. 


ORDER

Service connection for PTSD is not warranted.  The appeal is 
denied.   



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


